           Case 1:16-vv-00707-UNJ Document 61 Filed 10/17/18 Page 1 of 8




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0707V
                                      Filed: July 27, 2018
                                        UNPUBLISHED


    A.D., a minor, by and through his
    Parents KRISTINE DAVIES and                              Special Processing Unit (SPU); Joint
    JOSEPH DAVIES,                                           Stipulation on Damages; Measles
                                                             Mumps Rubella (MMR) Vaccine;
                        Petitioners,                         Tetanus Diphtheria acellular
    v.                                                       Pertussis (Tdap) Vaccine; Hepatitis A
                                                             Vaccine;Thrombocytopenic Purpura
    SECRETARY OF HEALTH AND                                  (ITP)
    HUMAN SERVICES,

                       Respondent.


William E. Cochran, Jr., Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN , for
petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On June 16, 2016, petitioners filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioners allege that A.D., a minor, suffered injuries resulting in
thrombocytopenic purpura as a result of measles, mumps, rubella (“MMR”), diphtheria-
tetanus-acellular-pertussis (“DTaP”), and hepatitis A vaccines administered on June 4,
2013. Petition at 1; Stipulation, filed July 27, 2018, at ¶ 1. Petitioners further allege that
A.D. received these vaccinations in the United States, that neither A.D. nor his parents
have ever received compensation or filed a civil action related to his injuries, and that he
experienced the residual effects of his injuries for more than six months. Petition at 1-2;
Stipulation at ¶¶ 3-5. “Respondent denies that the MMR, DTaP, or Hepatitis A

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:16-vv-00707-UNJ Document 61 Filed 10/17/18 Page 2 of 8



vaccines, alone or in combination, caused A.D.’s alleged injury, any other injury, or his
current condition ” Stipulation at ¶ 6.

        Nevertheless, on July 27, 2018, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

            •   A lump sum of $150,000.00 in the form of a check payable to
                petitioners, as guardians/conservators of A.D.’s estate, representing
                compensation for all items of damages that would be available under 42
                U.S.C. § 300aa-15(a); and


            •   A lump sum payment of $2,950.53, in the form of a check payable to
                petitioners, Kristine and Joseph Davies, for past unreimbursable
                medical expenses.

                Stipulation at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:16-vv-00707-UNJ Document 61 Filed 10/17/18 Page 3 of 8
Case 1:16-vv-00707-UNJ Document 61 Filed 10/17/18 Page 4 of 8
Case 1:16-vv-00707-UNJ Document 61 Filed 10/17/18 Page 5 of 8
Case 1:16-vv-00707-UNJ Document 61 Filed 10/17/18 Page 6 of 8
Case 1:16-vv-00707-UNJ Document 61 Filed 10/17/18 Page 7 of 8
Case 1:16-vv-00707-UNJ Document 61 Filed 10/17/18 Page 8 of 8
